                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JOSHUA PARKER #599627                               CIVIL ACTION NO. 17-cv-0465

VERSUS                                              JUDGE FOOTE

DARRYL VANNOY                                       MAGISTRATE JUDGE HORNSBY

                                     JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law, it is ordered that Petitioner’s petition for writ of habeas corpus is denied

and dismissed with prejudice.

       The Court also notes that Petitioner raised a new argument in his objections to the

Report and Recommendation. For the first time, Petitioner argues that his counsel was

ineffective and violated his rights by conceding Petitioner’s guilt at trial and arguing for a

manslaughter conviction instead of pursuing Petitioner’s self-defense claim. [Record

Document 17 at 7-8]. The Court rejects this argument for two reasons. First, Petitioner has

not exhausted this claim by first presenting it in the state courts. [Record Document 15-9

at 2-45, 181-205]; 28 U.S.C. § (b)(1)(A). Second, Petitioner’s claim fails on the merits.

       While Petitioner does not cite McCoy v. Louisiana to support his claim that it was

an error for his counsel to seek a manslaughter conviction instead of arguing that Petitioner

was not guilty because he acted in self-defense, the Court will construe it as a McCoy claim

because the core of Petitioner’s claim is the same as McCoy—that it was unconstitutional

                                              1
for trial counsel to concede his guilt at trial. McCoy v. Louisiana, 138 S. Ct. 1500, 1505

(2018). In McCoy, a criminal defendant charged with murdering three individuals pleaded

not guilty and “insistently maintained he was out of State at the time of the killings.”

McCoy, 138 S. Ct. at 1506. During the guilt phase of the capital trial, the defendant’s

counsel conceded the defendant’s guilt over the defendant’s express objections made on

the record. Id. at 1506-07. After a jury found the defendant guilty, the lawyer argued that

the death penalty was improper due to the defendant’s mental illness. Id. at 1507. On

appeal, the defendant argued that his rights were violated when his lawyer admitted his

guilt at trial. Id. Ultimately, the Supreme Court held that under the Sixth Amendment,

“[w]hen a client expressly asserts that the objective of ‘his defence’ is to maintain

innocence of the charged criminal acts, his lawyer must abide by that objective and may

not override it by conceding guilt.” Id. at 1509 (quoting U.S. Const. amend. VI) (emphasis

in original).

       In this case, Petitioner’s trial counsel gave a brief opening statement at trial in which

he informed the jury that they could expect to hear evidence “that will mitigate the

situation” surrounding the victim’s death. [Record Document 15-7 at 101]. In closing

arguments, Petitioner’s counsel conceded that Petitioner was responsible for the victim’s

death and argued that a verdict of manslaughter was more appropriate than a conviction for

second-degree murder. [Record Document 15-8 at 163-64]. The jury charges included

instructions about second-degree murder, manslaughter, negligent homicide, and self-

defense. [Record Documents 15-6 at 85-89 and 15-8 at 178-83].



                                               2
       Unlike McCoy, Petitioner does not assert that he requested his lawyer to present to

the jury that he was fully innocent of the crime. Petitioner only argues that his counsel

should have urged the jury to accept the full defense of self-defense instead of accepting

the lesser charge of manslaughter. By asserting either of these defenses, Petitioner

admits that he killed the victim. This is a critical distinction between the two cases.

Petitioner ultimately agreed with his counsel that he should admit to the jury that he

killed the victim. The disagreement was only about which defense should be

emphasized to the jury in closing arguments. Petitioner’s lawyer was allowed to make

that decision, especially when the jury was fully instructed on both defenses. McCoy, 138

S. Ct. at 1509 (“[Defendant’s counsel] could not interfere with [the defendant’s] telling

the jury ‘I was not the murderer,’ although counsel could, if consistent with providing

effective assistance, focus his own collaboration on urging that [the defendant’s] mental

state weighed against conviction.”).

       Similarly, Petitioner’s argument that his claim qualifies for the “Cronic exception”

to Strickland’s prejudice requirement fails because his attorney did not admit Petitioner’s

guilt in such a way that “counsel entirely fail[ed] to subject the prosecution’s case to

meaningful adversarial testing.” United States v. Cronic, 466 U.S. 648, 659 (1984).

Petitioner’s counsel conceded that Petitioner was responsible for the victim’s death, like

Petitioner wanted to do by arguing self-defense, and focused his attention on challenging

whether the prosecution could prove second-degree murder. That Petitioner’s counsel

chose to focus his closing arguments on manslaughter instead of self-defense does not

mean that he fully failed to subject the prosecution’s case to adversarial testing.

                                          3
       Finally, Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S.

District Courts requires the district court to issue or deny a certificate of appealability when
it enters a final order adverse to the applicant. The Court, after considering the record in

this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

appealability because the applicant has not made a substantial showing of the denial of a

constitutional right.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this the 31st day of

March, 2020.

                                                 _________________________________
                                                              ELIZABETH E. FOOTE
                                                  UNITED STATES DISTRICT JUDGE




                                             4
